DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Amendments
Applicant’s amendment filed 04/29/2022 overcomes the following objection(s)/rejection(s): 
The claim objection to claim 3 has been withdrawn in view of Applicant’s amendment. 
The objection to the specification has been withdrawn in view of Applicant’s amendment. 
The double patenting rejection has been withdrawn in view of the terminal disclaimer filed 04/29/2022.
Allowable Subject Matter
Claims 1-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method for monitoring a waste container for storing waste, a waste containing monitoring system for monitoring a waste container for storing waste and waste monitoring system for monitoring a waste container for storing waste. The closest prior art is directed towards Maruca et al., (U.S. Pub. No 2008/0061977 A1) and Lambert et al., (U.S. Pat. No. 6,421,080). Maruca is related to waste management and, more particularly, to systems and method for identifying and collecting hazardous and/or special waste items. Lambert is related to a surveillance system which capture and store visual information generated by one or more surveillance cameras, and more particularly to an improved recording arrangement allowing such systems to be triggered by occurrence of a particular event while still recording the entire event. However, when considering the teachings of Maruca and Lambert, either singularly or in combination, both fails to explicitly anticipate, disclose or suggest the method for monitoring a waste container for storing waste, a waste containing monitoring system for monitoring a waste container for storing waste and waste monitoring system for monitoring a waste container for storing waste as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486